Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition concerning a tobacco tax. The statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to create the Healthy Future Trust Fund. This Fund will be used to reduce and prevent tobacco use. The Fund also will be used to increase funding for healthcare access and treatment for eligible low-income Missourians and Medicaid recipients. In addition, it will pay for the cost of administering the fund.
  Money for the Fund will be generated by a tax on tobacco products. The tax will be four cents per cigarette and twenty percent on other tobacco products.
  This Fund will be maintained and kept separate from general revenue and it will be audited annually.
  A "no" vote means a Healthy Future Trust Fund would not be created to reduce and prevent tobacco use or increase funding for healthcare access and treatment for eligible low-income Missourians and Medicaid recipients. And no additional tax would be imposed on tobacco products.
  If passed, this measure will increase taxes on tobacco products.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of initiative petition, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General